Frank Masoero was tried and convicted in the county court of Okmulgee county of the offense of failing, neglecting and refusing to work the road in road district No. 4, Henry township, after being duly notified to work the same, and attempted to appeal from the judgment of conviction by filing in this court on October 16th, 1914, a case-made, to which no petition in error was attached at the time it was filed, and none has been filed since. The Attorney General has filed a motion to dismiss the pretended appeal on the ground that no petition in error has even been filed in said case. No answer or response to said motion has been made. By numerous decisions of this court it has been held that a case-made, or transcript of the record, unless accompanied by a petition in error will not present any question for the court to determine.
Roberts v. State, 10 Okla. Crim. 312, 136 P. 201; Edwards v. State, 2 Okla. Crim. 715, 103 P. 1072; Baker v. State,2 Okla. Crim. 716, 103 P. 1072.
There being no petition in error filed in this case, the motion to dismiss the purported appeal is sustained, and the cause remanded. Mandate forthwith.